Citation Nr: 1033160	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-17 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hereditary neuropathy 
with liability to pressure palsies (HNPP).

2.  Entitlement to an initial rating greater than 20 percent for 
lumbosacral fusion due to spondylolisthesis.

3.  Entitlement to an initial compensable rating for right carpal 
tunnel syndrome.

4.  Entitlement to initial compensable rating for left carpal 
tunnel syndrome.

5.  Entitlement to initial compensable evaluation for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 
1977 to June 1983 and from November 1990 to January 2005.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The case was brought before the Board in December 2008, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording him a VA 
examination. The requested development having been partially 
completed, the case is once again before the Board for appellate 
consideration of the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his 
part.


REMAND

These claims were last adjudicated by the RO in an April 2010 
Supplemental Statement of the Case (SSOC).  Thereafter, the 
Veteran provided non-duplicative, relevant private treatment 
records in May 2010 indicating continuing treatment for all the 
disabilities on appeal here.  The Veteran further contends he was 
afforded new ergonomic equipment to assist with his difficulties 
at work due to bilateral carpal tunnel syndrome, low back pain 
and other neurological impairments.  The Veteran further 
indicated his GERD is increasing in severity.  

The new evidence and statements from the Veteran were not 
considered by the Agency of Original Jurisdiction (AOJ).  In an 
August 2010 statement by the Veteran's representative, it was 
indicated that the Veteran does not waive local jurisdictional 
review of the new evidence.  Accordingly, the claims must be 
remanded for the AOJ to review the new evidence and adjudicate 
the claims again on the merits in light of the new evidence.  

The Board previously remanded these claims in December 2008 to 
afford the Veteran new VA examinations for his various claims.  
With regard to the increased rating claims, specifically, the 
Board indicated the VA examinations must be conducted by an 
"appropriate specialist."  The Remand paragraph with regard to 
the Veteran's lumbar spine examination, specifically indicated 
the Veteran be afforded an "orthopedic" examination.

The Veteran was afforded a VA examination for all his claims in 
July 2009.  The Veteran's representative, within the August 2010 
statement, argues the examination does not sufficiently comply 
with the Board's prior remand instructions because it was not 
conducted by appropriate specialists.  

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In this case, the Veteran was afforded a VA examination in July 
2009 addressing all the Veteran's issues on appeal.  The sole 
examination discussed all issues on appeal, which include 
disorders affecting the musculoskeletal, neurological and 
gastrointestinal systems.  The Board agrees that this examination 
is not sufficiently compliant with the prior December 2008 Remand 
directives, which clearly required and intended for multiple 
examinations to be afforded to the Veteran by various appropriate 
specialists, to include an orthopedist.  

The July 2009 VA examination, in contrast, was conducted by a 
"D.O." or a "Doctor of Osteopathy," an osteopathic physician.  
Dorland's Illustrated Medical Dictionary 1434 (30th ed. 2003).  
"Osteopathy is a system of therapy founded in the 19th century 
based on the concept that the body can formulate its own remedies 
against diseases when the body is in a normal structural 
relationship, has a normal environment and enjoys good 
nutrition."  Id.

A medical professional is not competent to offer an opinion as to 
matters outside the scope of his experience.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  In general, the Board is of the 
opinion that a D.O. is competent to evaluate the current severity 
of the Veteran's lumbar spine disability, bilateral carpal tunnel 
syndrome and GERD, which are based on relatively routine clinical 
findings.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  

In this case, however, because the prior Remand order 
specifically required an orthopedist and other "appropriate 
specialists" conduct the examinations with respect to the 
Veteran's lumbar spine disorder, bilateral carpal tunnel syndrome 
and GERD, it was in violation of the prior Remand for the RO to 
schedule one single examination with a D.O.  Cf. Stegall, 11 Vet. 
App. 268.  Corrective action is required.

The Board notes, however, the July 2009 examination is adequate 
with respect to the Veteran's service connection claim.  In 
December 2008, the Board merely required the Veteran be afforded 
an examination to address whether the Veteran's congenital 
defect, namely HNPP, was aggravated by his military service or 
whether the Veteran currently has a neurological disorder due to 
any super-imposed injury or disease.  The December 2008 Remand 
paragraph did not require the examination to be conducted by any 
specific specialist.  The Board finds the July 2009 VA 
examination adequately addresses the Remand questions and is 
based on a thorough examination, a description of the Veteran's 
pertinent medical history, a complete review of the claims folder 
and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-
25 (2007) (holding an examination is considered adequate when it 
is based on consideration of the appellant's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one).

As such, new VA examinations with respect to the Veteran's 
increased rating claims only are indicated.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an orthopedic 
examination with an orthopedist to determine 
the severity of his lumbar spine disability.  
It is imperative that the claims file be made 
available to and reviewed by the examiner in 
connection with the examination.  All 
clinical and special test findings should be 
clearly reported, and pertinent orthopedic 
and neurological findings should be reported.  
The examination of the spine should include 
range of motion studies.  With regard to 
range of motion testing, the examiner should 
report at what point (in degrees) that pain 
is elicited as well as whether there is any 
other functional loss due to weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
specifically state if ankylosis and muscle 
spasm are present.  The examiner should 
report any specific information as to the 
frequency and duration of incapacitating 
episodes in the past 12 months, and a 
description of all neurologic manifestations, 
to include, but not limited to, radiating 
pain into an extremity, and bowel or bladder 
impairment.

2.  Schedule the Veteran for a VA examination 
with an appropriate specialist to assess 
the current severity of his bilateral carpal 
tunnel syndrome disability.  It is imperative 
that the claims file be made available to and 
reviewed by the examiner in connection with 
the examination.  All clinical and special 
test findings should be clearly reported, and 
the examiner should perform any radiological 
studies of the extremities deemed necessary.  
The examination of the extremities should 
include range of motion studies, commentary 
as to the presence and extent of any painful 
motion or functional loss due to pain, 
specific information as to the frequency and 
duration of incapacitating episodes in the 
past 12 months, and a description of all 
neurologic manifestations (e.g., radiating 
pain into an extremity).  Additionally, the 
examiner should express an opinion as to 
whether any incomplete paralysis is mild, 
moderate, or severe.  

3.  Schedule the Veteran for a VA examination 
with an appropriate specialist to address 
the current severity of his GERD.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner in 
connection with the examination.  All 
clinical and special test findings should be 
clearly reported.  The examination report 
should clearly address whether the Veteran 
has recurrent epigastric distress with 
dysphagia; pyrosis; regurgitation; substernal 
or arm or shoulder pain; pain; vomiting; 
material weight loss; hematemesis; melena; 
anemia; or, any other symptom combinations 
productive of severe impairment of health.  

4.  After the above is complete, readjudicate 
the Veteran's claims reviewing any and all 
new evidence submitted since the last April 
2010 supplemental statement of the case 
(SSOC).  If the claims remain denied, issue a 
SSOC to the Veteran and his representative, 
and they should be given an opportunity to 
respond, before the case is returned to the 
Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655. 

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



_________________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


